AGREEMENT AND PLAN OF MERGER

        THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of
October 11, 2006 (the “Signing Date”), is entered into by and among MACATAWA
BANK CORPORATION, a Michigan corporation, of 10753 Macatawa Drive, Holland,
Michigan 49424 (“Macatawa”), BENJ. A. SMITH & ASSOCIATES, LTD. (d/b/a Smith &
Associates Investment Management Services), a Michigan corporation, of 106 East
8th Street, Holland, Michigan 49423 (“Company”), and BENJ. A. SMITH, III, a
Michigan resident (“Shareholder”).


RECITALS:

        WHEREAS, the respective Boards of Directors of Macatawa and Company have
approved this Agreement, and deem it advisable and in the best interests of
their respective stockholders to consummate the merger of Company with and into
Macatawa on the terms and conditions set forth in this Agreement (the “Merger”),
whereby all of the issued and outstanding shares of capital stock of Company
(the “Company Stock”) shall be converted into the right for Shareholder to
receive the Merger Consideration (as defined below) as set forth in this
Agreement;

        WHEREAS, Shareholder, as the sole stockholder of Company, has approved
the Merger and the transactions contemplated hereby; and

        WHEREAS, Macatawa, Company and Shareholder desire to make those
representations, warranties, covenants and agreements specified herein in
connection with this Agreement.

        NOW, THEREFORE, in consideration of and reliance upon the foregoing and
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Macatawa,
Company and Shareholder agree as follows:


ARTICLE I
THE MERGER

        1.1       The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the Michigan Business Corporation
Act, at the Effective Time (as defined below), Company shall be merged with and
into Macatawa and the separate corporate existence of Company shall thereupon
cease. Macatawa shall be the surviving corporation in the Merger (sometimes
hereinafter referred to as “Surviving Corporation”) and the separate corporate
existence of Macatawa with all its rights, privileges, immunities, powers and
franchises shall continue unaffected by the Merger.

        1.2       Closing.  Unless otherwise mutually agreed in writing between
Macatawa and Company, the closing for the Merger (the “Closing”) shall take
place at the offices of Varnum, Riddering, Schmidt & Howlett LLP, 333 Bridge
Street, N.W. Grand Rapids, Michigan 49501, (a) provided the conditions set forth
in Article VI of this Agreement (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions) shall be satisfied or waived in accordance with this
Agreement, on December 31, 2006 at 10:00 a.m., or (b) on such later date and at
such time as is mutually agreeable, not later than the second business day
following the day on which the last to be satisfied or waived of the conditions
set forth in Article VI of this Agreement (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions) shall be satisfied or waived in accordance with
this Agreement (the “Closing Date”).

--------------------------------------------------------------------------------



        1.3       Actions at Closing.

                (a)       At the Closing, Macatawa shall deliver to Company (i)
a Certificate of Merger incorporating the terms and conditions of this Agreement
(the “Certificate of Merger”); (ii) copies of resolutions of the Board of
Directors of Macatawa authorizing Macatawa to consummate the transactions
contemplated by this Agreement; and (iii) any and all other agreements,
instruments and other documents reasonably required by Company.

                (b)        At the Closing, Company shall deliver to Macatawa (i)
the Certificate of Merger; (ii) copies of resolutions of the Board of Directors
of Company and of Shareholder authorizing Company to consummate the transactions
contemplated by this Agreement; and (iii) any and all other agreements,
instruments and other documents reasonably required by Macatawa.

        1.4       Effective Time.  As soon as practicable following the Closing,
the Certificate of Merger shall be delivered to the Department of Labor and
Economic Growth of the State of Michigan (the “Filing Office”). The Merger shall
become effective upon the filing of the Certificate of Merger with the Filing
Office or at such other later date or time as the parties shall agree as
specified in the Certificate of Merger (the time the merger becomes effective
being the “Effective Time”).

        1.5       Effect of the Merger.  At the Effective Time, Surviving
Corporation shall possess all of the rights, privileges, immunities, powers and
franchises, both public and private, and shall be subject to all restrictions,
disabilities and duties, of Company. The rights, privileges, powers and
franchises of Company and all property (real, personal, and mixed), and all
debts due to Company of whatever account, shall be vested in Surviving
Corporation. All property, rights, privileges, powers and franchises, and all
and every other interest belonging to or due to Company shall thereafter be
considered to be transferred to and shall be the property of Surviving
Corporation, without further act or deed.

        1.6       Assets and Liabilities.  The assets and liabilities of Company
at the Effective Time shall be carried on the books of Surviving Corporation in
the amounts at which they are carried at that time on the books of Company.

        1.7       Articles of Incorporation; Bylaws; Directors; Officers.  The
Restated Articles of Incorporation, as amended, of Macatawa shall be the
Articles of Incorporation of Surviving Corporation, without amendment. The
Bylaws of Macatawa shall be the Bylaws of Surviving Corporation, without
amendment. The directors and officers of Macatawa shall continue to be the
directors and officers of Surviving Corporation, until duly changed in
accordance with the Bylaws of Surviving Corporation.

2

--------------------------------------------------------------------------------



        1.8       Further Assurances.  If at any time after the Effective Time
Surviving Corporation needs any bills of sale, assignments or assurances or any
other acts or things necessary, desirable or proper (a) to perfect or confirm,
of record or otherwise, in Surviving Corporation its right, title or interest in
any of the rights, privileges, powers, franchises, properties or assets of
Company, or (b) otherwise to carry out the purposes of this Agreement, Surviving
Corporation and its proper officers and directors or their designees shall be
authorized to execute and deliver, in the name and on behalf of Company, all
such deeds, bills of sale, assignments and assurances and to do, in the name and
on behalf of Company, all such other acts and things as may be necessary,
desirable or proper to perfect or confirm Surviving Corporation’s right, title
or interest in, to or under any of the rights, privileges, powers, franchises,
properties or assets of Company and otherwise to carry out the purposes of this
Agreement.

        1.9       Excluded Assets.  Prior to the Closing Date, Company may
distribute the assets listed on Section 1.9 of the Disclosure Schedule (the
“Excluded Assets”) to Shareholder. Macatawa acknowledges and agrees that the
Excluded Assets may be distributed by Company to Shareholder and that they will
no longer be assets of Company, and that the distribution of the Excluded Assets
qualifies any relevant representation or warranty in Article III of this
Agreement.

        1.10       Excluded Liabilities.  At the Closing, Shareholder shall
cause any and all remaining indebtedness, liabilities, costs, obligations,
expenses, fees, responsibilities and any similar items, of any kind
(collectively, the “Liabilities”) of Company (the “Excluded Liabilities”) to be
assigned to and assumed by Shareholder or an entity designated by Shareholder.
The number of shares to be issued by Macatawa to Shareholder pursuant to Section
2.1(b)(i) of this Agreement shall be reduced by the number of shares, rounded to
the nearest whole number, resulting from the division of (a) the amount of all
Liabilities of Company existing as of the Effective Time, if any, that are
assumed by or continue to be Liabilities of the Surviving Corporation by
operation of law or the terms of this Agreement, by (b) the September 2006
Average Closing Price ($23.0035).


ARTICLE II
EFFECT OF THE MERGER ON CAPITAL STOCK

      2.1       Effect on Capital Stock.

                (a)       Macatawa. At the Effective Time, by virtue of the
Merger, and without any action by Macatawa, Company, Shareholder or Surviving
Corporation, each share of the outstanding capital stock of Macatawa shall
remain in effect as the issued and outstanding capital stock of Surviving
Corporation.

                (b)       Company. At the Effective Time, by virtue of the
Merger, and without any action by Macatawa, Company, Shareholder or Surviving
Corporation, the Company Stock shall be cancelled and converted into the right
for Shareholder to receive the following merger consideration (collectively, the
“Merger Consideration”):

3

--------------------------------------------------------------------------------



                        (i)        Subject to the adjustment provided in Section
1.10 of this Agreement, one hundred thirty-six thousand nine hundred thirty-six
(136,936) shares of unregistered common stock of Macatawa, which represents the
number, rounded to the nearest whole number, of shares of common stock of
Macatawa resulting from the division of Three Million One Hundred Fifty Thousand
Dollars ($3,150,000) by Twenty-three and 35/10,000 Dollars ($23.0035), which
represents the average closing price per share, rounded to the fourth decimal
place, of the registered common stock of Macatawa as reported on The Nasdaq
Global Market (the “NASDAQ”) for the days on which the NASDAQ was open for at
least one-half (1/2) of its normal business hours during the month of September,
2006 (the “September 2006 Average Closing Price”), to be issued by Macatawa
within thirty (30) days after the Closing;

                        (ii)        If the gross investment adviser income of
Macatawa from (A) the transferred investment advisor account balances of clients
of Company who are a party to an Investment Adviser Contract (as defined below)
as of the Closing Date, (B) principal additions to such transferred investment
advisor account balances generated by Shareholder, and (C) balances of new
investment adviser accounts generated by Shareholder (collectively, the “Earn
Out Account Balances”), for the year ended December 31, 2007 (the “2007
Investment Adviser Income”) is greater than or equal to One Million Six Hundred
Thousand Dollars ($1,600,000), then thirteen thousand forty-one (13,041) shares
of unregistered common stock of Macatawa,which represents the number, rounded to
the nearest whole number, of shares of common stock of Macatawa resulting from
the division of Three Hundred Thousand Dollars ($300,000) by the September 2006
Average Closing Price, will be issued by Macatawa to Mr. Smith by March 31,
2008; and

                        (iii)        If the gross investment adviser income of
Macatawa from the Earn Out Account Balances for the year ended December 31, 2008
(the “2008 Investment Adviser Income”) is greater than or equal to One Million
Seven Hundred Thousand Dollars ($1,700,000), then thirteen thousand forty-one
(13,041) shares of unregistered common stock of Macatawa,which represents the
number, rounded to the nearest whole number, of shares of common stock of
Macatawa resulting from the division of Three Hundred Thousand Dollars
($300,000) by the September 2006 Average Closing Price, will be issued by
Macatawa to Mr. Smith by March 31, 2009.

Earn Out Account Balances will not include any revenue received by Macatawa for
services rendered to Smith & Associates Florida Fund LLC or the banks in which
it invests and will not include revenue from services provided to the Smith &
Associates Financial Fund, LLC.

Shareholder acknowledges and agrees that all shares of unregistered common stock
of Macatawa issued to him pursuant to this Section 2.1 (collectively, the
“Macatawa Shares”) are restricted, subject to Rule 144 of the Securities Act of
1933, have not been registered under the Securities Act, and will bear a legend
evidencing such restrictions.

4

--------------------------------------------------------------------------------



        2.2       Determination of Earn Out Amounts.  Not later than thirty (30)
days following December 31, 2007 and December 31, 2008, Macatawa shall determine
the amounts of the 2007 Investment Adviser Income and the 2008 Investment
Adviser Income, respectively, and deliver its determination to Shareholder.
Shareholder shall have thirty (30) days from his receipt of a determination to
notify Macatawa of any dispute with such determination and the basis therefore
(the “Earn Out Dispute Notice”). If Macatawa has not received an Earn Out
Dispute Notice within the thirty (30) day time period, Shareholder shall be
deemed to have accepted the determination of Macatawa. If, on the other hand,
Macatawa has received an Earn Out Dispute Notice within the required thirty (30)
day period, then Macatawa and Shareholder shall mutually agree upon an
independent accounting firm to resolve the dispute to determine the 2007
Investment Adviser Income or the 2008 Investment Adviser Income, as applicable.
The cost of the independent accounting firm shall be borne by the party (either
Macatawa or Shareholder) whose determination of the 2007 Investment Adviser
Income or the 2008 Investment Adviser Income, as applicable, was furthest from
the determination of the independent accounting firm, or equally by Macatawa and
Shareholder in the event the determination by the independent accounting firm is
equidistant between the determinations of the parties.

        2.3       Noncompetition Agreement.  Upon the execution of this
Agreement, Macatawa shall execute and deliver to Company and Shareholder shall
execute and deliver a six (6) year Noncompetition Agreement, in the form
attached hereto as Exhibit A.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

        Except as set forth in the disclosure schedule delivered by Company and
Shareholder to Macatawa on the date hereof (the “Disclosure Schedule”),
Shareholder represents and warrants to Macatawa, as of the Signing Date and as
of the Closing Date, as an inducement for Macatawa to enter into this Agreement,
which representations and warranties shall survive the Merger, as follows:

        3.1       Organization.  Company is a corporation duly organized and
validly existing under the laws of the state of Michigan, with full power and
authority to carry on its business as now conducted and to own and operate its
assets, properties and business. Company is duly qualified and in good standing
as a foreign corporation, and is authorized to do business, in the jurisdictions
set forth in Section 3.1 of the Disclosure Schedule, and such jurisdictions are
the only jurisdictions in which such qualification or authorization is required
as a result of the business of Company, and there has not been any claim by any
other jurisdiction to the effect that Company is required to qualify or
otherwise be authorized to do business therein.

        3.2       Corporate Documents.  A copy of Company’s Articles of
Incorporation, as amended (certified by the Secretary of State of Michigan) and
Bylaws (certified by Company’s Secretary), both as in effect on the date hereof,
are attached to Section 3.2 of the Disclosure Schedule, and such copies are
complete and correct, and since the respective dates of such certifications
there has not been any amendment to such documents. Company is not (and has not
in the past been) in breach of its Articles of Incorporation or Bylaws. All of
the minute books of Company have been delivered to Macatawa, and such books
contain complete and accurate records of all meetings of Company’s shareholders,
board of directors and any committees thereof, and accurately reflect all
transactions referred to in such minutes and all material business conducted at
such meetings.

5

--------------------------------------------------------------------------------



        3.3       Capitalization.  The total authorized capital stock of Company
consists of five hundred (500) shares of common stock, of which one hundred
twenty-five (125) shares are issued and outstanding. The Company Stock
constitutes all of the issued and outstanding shares of Company’s common stock
and is owned by Shareholder, free and clear of any and all Liens (as defined
below). Company has no other securities of any kind outstanding. Without
limitation to the foregoing, there are not outstanding any options, warrants or
other rights to acquire any securities of Company. Company has no plan,
agreement or other obligation to issue any stock options, warrants or other
rights to purchase or acquire any securities of Company. The Common Stock is
duly authorized, validly issued, fully paid and nonassessable, and was issued in
compliance with all applicable federal and state laws. For purposes of this
Agreement the term “Lien” shall mean any lien (statutory or otherwise), security
interest, charge, restriction, mortgage, easement, deed of trust, loan,
priority, pledge, charge, conditional sale, title retention agreement, financing
lease, other encumbrance of any kind or any other similar right, or any
agreement to give any of the foregoing.

        3.4       Subsidiaries.  Company does not own or control, directly or
indirectly, any securities of or interest in any other corporation, limited
liability company, partnership, association or other entity. Company is not a
participant in any joint venture or partnership.

        3.5       Enforceable Agreement.  The execution, delivery and
performance of this Agreement by Company and Shareholder each have been duly
authorized by all necessary actions and proceedings, and Company and Shareholder
each have full power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The Agreement constitutes the
valid and binding obligation of Company and Shareholder, and is enforceable
against Company and Shareholder in accordance with its terms.

        3.6       No Breach.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (a)
violate any provision of the Articles of Incorporation, as amended, or Bylaws or
other organizational documents of Company; (b) violate, conflict with, or result
in a breach or default under or termination of (or otherwise give any other
contracting party the right to terminate) any Contract (as defined below) to
which Company or Shareholder is a party or by which Company or any of its
properties or assets may be bound; (c) result in the creation of any Lien upon
the properties or assets of Company; or (d) violate any applicable law, rule,
regulation, ruling, order, judgment, injunction, award, decree, ordinance or
requirement of any governmental entity or agency which is binding upon
Shareholder or upon Company or its business or assets (“Laws”). No consents,
approvals, waivers or other actions by any third parties, including, without
limitation, any governmental entity or agency, are necessary in connection with
the execution of this Agreement or the consummation of the transactions
contemplated by this Agreement.

        3.7       Contracts.  Section 3.7 of the Disclosure Schedule is a
complete and accurate list of all Contracts to which Company is a party. Other
than its 401(k) plan and its health insurance plan, the Company is not a party
to (in its own name or as successor in interest to any predecessor) or bound by
any written or oral: (a) Employment, management, consulting, independent
contractor or similar Contract; (b) bonus, pension, profit-sharing, retirement,
stock purchase, phantom stock, hospitalization, insurance or deferred
compensation Contract or other Contract providing for employee benefits; (c)
Contract with respect to the lease of property, whether real, personal or mixed,
whether as lessor or lessee; (d) Contract for the future purchase or disposition
of material, assets, equipment or services; (e) Contract evidencing or relating
to any indebtedness or creating any Lien on any assets or properties of Company;
(f) Contract with respect to any Proprietary Right (as defined below); (g)
Contract not to compete in any line of business or in any geographic area or
otherwise restricting Company’s ability to complete or engage in any type of
business or other activity; (h) Contract relating to the acquisition of any
business or assets or relating to the sale or disposition of any business or any
assets ; and (i) Any other material Contract or any Contract not made in the
ordinary course of Company’s business or not consistent with Company’s past
practices.

6

--------------------------------------------------------------------------------



        True, correct and complete copies of all agreements, contracts, plans,
leases, licenses, mortgages, options, arrangements, instruments and commitments
(“Contracts”) listed in Section 3.7 of the Disclosure Schedule have been
delivered to Macatawa. All Contracts to which Company is a party are valid and
binding agreements of Company and the other parties thereto and are in full
force and effect. Neither Company nor any other party thereto is in default or
breach under any terms of any such Contract and no act or omission on the part
of Company (or, to Shareholder’s Knowledge, on the part of any other party
thereto) has occurred which, with the notice or lapse of time, or both, would
constitute a default or breach under the terms of any such Contract.

        3.8       Financial Statements.

                (a)        Company has delivered to Macatawa its financial
statements for the years ended December 31, 2004 and 2005, and interim financial
statements for the period beginning January 1, 2006 and ended August 31, 2006,
including all related notes and schedules thereto (“Financial Statements”). The
Financial Statements in all material respects (i) are complete, accurate and not
misleading, (ii) accurately and fairly present the financial position, results
of operation and changes in financial position of Company and its business as of
the dates of such Financial Statements, and (iii) were compiled in accordance
with Statements on Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants applied on a consistent basis
throughout the periods involved on the cash basis of accounting.

                (b)        There have been no adverse changes in the condition
(financial or otherwise), earnings, business (financial or otherwise) or
prospects of Company since January 1, 2006. Company is not considering any
restatement or amendment of any of its Financial Statements nor has Company been
advised by its accountants that any such restatement or amendment is appropriate
or should be considered nor is there any basis for any such restatement or
amendment. Company does not currently have any material disagreements or
disputes with any of its accountants, and has not been advised by any of its
accountants of any accounting problems or irregularities related to Company or
its Financial Statements. Company is not currently the subject of any inquiry or
investigation by any governmental agency nor is there are basis for any such
inquiry or investigation. Since January 1, 2004, Company has not changed its
accounting practices in any material respect.

7

--------------------------------------------------------------------------------



        3.9       Accounts Receivable.  All accounts receivable of Company, if
any, represent valid obligations to Company arising from bona fide sale
transactions in the ordinary course of business.

        3.10       Ownership of Assets.  Company has good and marketable title
to all of its assets and property, free and clear of all Liens. Without
limitation to the foregoing, Company has good and marketable title, free and
clear of all Liens to all assets listed in Section 3.10(a) of the Disclosure
Schedule (the “Company Assets”). With respect to the assets and property it
leases, Company is in full compliance with such leases (except where
noncompliance would not have a material adverse effect on Company or its
business), and holds a valid leasehold interest to such property and assets,
free of any Liens, and enjoys peaceful and undisturbed possession, and all said
leases are valid and subsisting and in full force and effect. The Company
Assets, together with any leasehold assets used pursuant to Contracts disclosed
in Section 3.7 of the Disclosure Schedule are all of the assets and property
necessary to operate Company’s business as currently operated. All assets and
property owned or leased by Company are in reasonable good condition, ordinary
wear and tear excepted.

        3.11       Absence of Changes or Events.  Since January 1, 2006, Company
has at all times operated and conducted its business only in the ordinary
course, consistent with past practice.

        3.12       Brokers or Finders.  No liability has been incurred or will
be incurred by any person for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the transactions
contemplated hereby as a result of the actions of Shareholder or Company.

        3.13       Litigation; Compliance with Laws.  There are no actions,
suits, claims or proceedings pending before any court, governmental department
or agency, arbitrator, mediator or any other similar authority to which Company
or Shareholder is a party or which could otherwise have an adverse effect on
Company or the properties or business of Company, and to Shareholder’s
Knowledge, no such action, suit, claim or proceeding is threatened nor is there
any basis for any such action, suit, claim or proceeding. Company is not subject
to any unsatisfied judgment or award, order, writ, injunction or decree of any
court, governmental agency or department, arbitrator, mediator or other similar
authority having jurisdiction over Company or its properties, business or
affairs. Company is not in violation and has not in the past violated any Law,
Company has at all times complied with all Laws and all of Company’s assets and
property comply with and have all times complied with all Laws, each including,
without limitation, Laws relating to investment advisers, securities, the
environment and environmental conditions, human health and safety, equal
employment opportunity, employee wages and hours, employee pension or benefit
plans, zoning or buildings, and Company has received no notification or
allegation from any private person or private or governmental organization or
agency suggesting a violation by Company or its business or assets of any Law.
Without limiting the foregoing, Company is and at all times required by the
Investment Advisers Act of 1940, as amended (the “Advisers Act”) has been duly
registered as an investment adviser under the Advisers Act. Company is duly
registered, licensed or qualified as an investment adviser in each jurisdiction
where the conduct of its business requires such registration, licensing or
qualification. Company has delivered to Macatawa a true and complete copy of its
Form ADV, as amended to date, filed by Company with the Securities and Exchange
Commission, copies of all State filing forms, likewise amended to date, and
copies of all current reports required to be kept by Company pursuant to the
Advisers Act. The information contained in such forms and reports was true and
complete at the time of filing in all material respects. Company has filed all
material amendments to its Form ADV. Company has (a) adopted a formal code of
ethics, (b) adopted and implemented a written policy (i) with respect to insider
trading, (ii) with respect to proxy voting, and (iii) reasonably designed to
prevent violations of the Advisers Act and the rules promulgated therein, and
(c) designated and approved an appropriate chief compliance officer; each in
compliance with the Advisers Act and the rules promulgated therein and/or other
applicable laws.

8

--------------------------------------------------------------------------------



        3.14       Taxes.  (a) Company has filed all returns, declarations,
reports and statements required to be filed or sent by it prior to the Signing
Date relating to all federal, state, local and foreign taxes (“Taxes”),
including, but not limited to, income, property, sales, use, franchise, added
value, employees’ income withholding and social security taxes (collectively
“Returns”); (b) All Returns were and are complete and correct in all respects,
and prepared and filed in accordance with applicable Law; (c) Company has timely
paid all Taxes shown as due and payable on the Returns or otherwise due from
Company, together with any interest, penalties, assessments or deficiencies
related thereto; (d) The charges, accruals and reserves for Taxes (not including
any reserves for deferred taxes) reflected in the Financial Statements of
Company are adequate to cover the Tax liabilities accruing or payable by Company
according to its current performance; (e) Company is not (and has not in the
past been) delinquent in the payment of any Taxes and Company is not liable for
any penalties, assessments or deficiencies related to Taxes; (f) No audit or
deficiency for any Taxes has been proposed, asserted or assessed with respect to
Company, and there is no action, suit, proceeding, inquiry, investigation or
claim, pending with respect to any Tax against Company; (g) Company has not been
granted any extension of a limitation period applicable to any Tax claim against
Company; (h) Company has not joined in the filing of a consolidated or combined
return for federal, state, local or foreign purposes with any group of
corporations; and (i) All monies required to be withheld by Company from its
employees for income taxes, social security and other payroll taxes have been
collected or withheld and either paid to the appropriate governmental agencies,
set aside in accounts for such purpose or accrued, reserved against and entered
upon the books of Company.

        3.15       Employee Relations.  No material dispute exists between
Company and any of its employees, including, without limitation, disputes
regarding wages, salaries, commissions, bonuses, vacations and other benefits.
Shareholder is not aware that any employee intends to terminate his or her
employment with Company. True, complete and correct copies of all of Company’s
employee handbooks and policies and similar documents have been provided to
Macatawa.

9

--------------------------------------------------------------------------------



      3.16       Employee Benefits.

                (a)        Section 3.16 of the Disclosure Schedule sets forth a
list of each employee benefit plan of Company. Other than its 401(k) plan,
Company has no employee benefit plans or other plans subject to the Employee
Retirement Income Security Act of 1974.

                (b)        All obligations of Company relating to its current
and former officers, directors, employees, consultants, agents and independent
contractors, whether arising by operation of Law, Contract, past service or
otherwise, for payments to trusts or other funds or to any governmental agency,
or to any person with respect to unemployment compensation, benefits, profit
sharing or retirement benefits or social security benefits have been paid. All
obligations of Company relating to its current and former officers, directors,
employees, consultants, agents and independent contractors, whether arising by
operation of law, Contract, past practice or otherwise, for salary, vacation and
holiday pay, bonuses and other forms of compensation which are or may become
payable to such persons, have been paid.

        3.17       Insurance.  Section 3.17 of the Disclosure Schedule sets
forth a list and description (including the nature of coverage, limits,
deductibles, premiums and the loss experience with respect to each type of
coverage) of all policies of fire, liability and other forms of insurance
currently or at any time in the past three years held by Company. Copies of all
such policies that are currently held by Company have been provided to Macatawa.
Such policies that are currently held by Company are valid, outstanding and
enforceable in accordance with their terms and all premiums currently due
thereon have been paid. Shareholder does not have any Knowledge of any state of
facts, or of the occurrence of any event, which might reasonably (i) form the
basis for any claim against Company not fully covered by insurance, or (ii)
result in an increase in the insurance premiums of Company. Company has not
failed to give any notice or present any claim under any insurance policies in a
due and timely manner. There have been delivered to Macatawa correct and
complete copies of the most recent inspection reports, if any, received from
insurance underwriters as to the condition of Company’s assets. Section 3.17 of
the Disclosure Schedule sets forth a summary of information pertaining to all
claims made by Company at any time in the past three years under any insurance
policy, and all claims (other than workers compensation claims) of property
damage or personal injury or death against Company or relating to Company’s
business which are currently pending or were made in the past three (3) years
(whether or not covered by insurance). Except as set forth on Section 3.17 of
the Disclosure Schedule, all of such claims have been satisfied or are being
defended by an insurance carrier.

        3.18       Intellectual Property.  Section 3.18 of the Disclosure
Schedule contains a complete and accurate list of all of Company’s Proprietary
Rights (as defined below). Company owns or has the right to use pursuant to a
valid and enforceable license all Proprietary Rights currently used by Company
or necessary for the operation of its business. Company has taken all reasonable
actions to maintain and protect the Proprietary Rights which it owns or uses.
For purposes of this Agreement, the term “Proprietary Rights” shall mean all of
the following with all income, royalties, damages and payments thereon
(including damages and payments for past and future infringements or
misappropriations thereof), the right to sue and recover for past infringements
and misappropriations thereof and any and all corresponding rights that, now or
hereafter, may be secured: (a) trademarks, service marks, trade dress, trade
names and corporate names and registrations, renewals and applications for
registration thereof, together with good will associated therewith, (b)
copyrights and renewals and applications for registrations thereof, (c) computer
software (including all databases, data and documentation), (d) trade secrets
and other confidential information, (e) any other intellectual property rights,
and (f) copies and tangible embodiments thereof, in whatever form or medium.

10

--------------------------------------------------------------------------------



        3.19       Clients.  Company has provided Macatawa with an accurate list
of Company’s clients and the information provided to Macatawa about such clients
is accurate and complete. There exists no actual or, to the Knowledge of
Shareholder, threatened termination, cancellation or limitation of, or any
significant modification or change in, the business relationship of Company with
any material client of Company.

        3.20       Permits and Licenses.  Company possesses all permits,
licenses, orders, franchises and approvals of all federal, state, local or
foreign governmental or regulatory bodies required for it to carry on its
business as currently conducted (“Authorizations”). All such Authorizations are
in full force and effect, and no suspension or cancellation of any of them is
threatened, and Shareholder has no Knowledge that any is likely to be cancelled
or suspended or that any additional Authorizations are likely to be necessary to
be obtained by Company. Company is in compliance with all requirements,
standards and procedures of all federal, state, local and foreign governmental
or regulatory bodies which issued such Authorizations to Company. Section 3.20
of the Disclosure Schedule includes copies of all Authorizations.

        3.21       Real Property.  Section 3.21 of the Disclosure Schedule lists
and describes all real property owned, leased or used by Company (the “Real
Property”). Following the Closing, the transition use of the Real Property will
be as described in Section 5.2 of this Agreement.

        3.22       Untrue and Omitted Facts.  No representation, warranty or
statement by Company or Shareholder in this Agreement or in the Disclosure
Schedule hereto or in any certificate or document delivered or to be delivered
to Macatawa as required by the terms hereof or in connection with the
transactions contemplated hereby contains or will contain any untrue statement
of a material fact, or omit to state a material fact necessary to be stated in
order to make such representation, warranty or statement not misleading. Company
has furnished to Macatawa true and correct copies of all Contracts, agreements,
instruments and documents listed in the Disclosure Schedules hereto except as
noted therein.

        3.23       Knowledge.   For purposes of this Agreement, Shareholder
shall be deemed to have “Knowledge” and to have “knowledge” and to be “aware” of
a fact if Shareholder (a) has actual knowledge of the fact, or (b) could
reasonably have known of the fact upon reasonable investigation.

11

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MACATAWA

        Macatawa represents and warrants to Shareholder, as an inducement for
Shareholder to enter into this Agreement, which representation and warranty
shall indefinitely survive the Merger, as follows:

        4.1       Organization.  Macatawa is a corporation duly organized,
validly existing and in good standing under the laws of the State of Michigan.
Macatawa has full power and authority to execute and deliver this Agreement, and
has the corporate power and authority to consummate the transactions
contemplated hereby.

        4.2       Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the board of directors of Macatawa. This Agreement constitutes the
valid and binding obligation of Macatawa, enforceable against Macatawa in
accordance with its terms.

        4.3       Macatawa Shares.  When issued, the Macatawa Shares will be
duly authorized, validly issued, fully paid and nonassessable.

        4.4       Untrue and Omitted Facts.  No representation, warranty or
statement by Macatawa in this Agreement or in any certificate or document
delivered or to be delivered by Macatawa to Company or Shareholder as required
by the terms hereof or in connection with the transactions contemplated hereby
contains or will contain any untrue statement of a material fact, or omit to
state a material fact necessary to be stated in order to make such
representation, warranty or statement not misleading.


ARTICLE V
COVENANTS

        5.1       Interim Operations.  Between the Signing Date and the Closing
Date, Shareholder will, and will cause Company to:

                (a)        conduct the business of Company only in the ordinary
course of business; provided, however, that prior to the Closing, Shareholder
may cause Company to assign those investment adviser contracts listed in Section
5.1 of the Disclosure Schedule (the “Assigned Investment Adviser Contracts”) to
Shareholder or such entity as may be designated by Shareholder;

                (b)        preserve intact the current business organization of
Company, keep available the services of the current officers, employees, and
agents of Company, and maintain the relations and good will with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with Company;

                (c)        confer with Macatawa concerning operational matters
of a material nature that are not in the ordinary course of business; and

12

--------------------------------------------------------------------------------



                (d)        to the extent reasonably requested by Macatawa,
otherwise report periodically to Macatawa concerning the status of the business,
operations and finances of Company.

        5.2       Use of Real Property.  Shareholder agrees to allow Macatawa to
use the property located at 106 East 8th Street, Holland, Michigan 49423 free of
charge (except as provided below) until March 31, 2007. Macatawa shall give
Shareholder at least thirty (30) days advance notice of the date on which it
intends to vacate the property. For purposes of clarification, Shareholder shall
be responsible for all insurance, taxes, maintenance and repairs related to such
property. Macatawa shall be responsible for all utilities.

        5.3       Services to Financial Fund.  Shareholder shall retain the
Smith & Associates Financial Fund LLC. Macatawa agrees to provide ongoing
assistance with research, trading, reporting and accounting with respect to the
Smith & Associates Financial Fund LLC as may be reasonably requested by
Shareholder from time to time. Shareholder may terminate the service arrangement
with Macatawa at any time upon 30 days advance written notice. Shareholder shall
compensate Macatawa by paying an annual fee of 25 basis points on the net asset
value of the Smith & Associates Financial Fund LLC. The fee will cease on the
termination date if Shareholder terminates the service arrangement. Prior to the
Closing Date, Macatawa and Shareholder will prepare and execute a more detailed
written agreement concerning such services containing customary provisions
applicable to such arrangements.

        5.4       Transition Services.  Macatawa will assist Shareholder with
the final client and regulatory reporting and accounting with respect to the
transferred business with the first $10,000 worth of such services to be
provided at Macatawa’s expense. If Shareholder requests services that would cost
Macatawa more than $10,000 to provide, then Shareholder shall reimburse Macatawa
for Macatawa’s cost of providing such services in excess of $10,000.

        5.5       Tax Opinion.  Shareholder shall have received an opinion of
counsel to Macatawa, reasonably satisfactory in form and substance,
substantially to the effect that:

                (a)        The Merger of the Company with and into Macatawa will
constitute a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code, and the Company and Macatawa will each be a “party to a
reorganization” within the meaning of Section 368(b) of the Internal Revenue
Code.

                (b)        No gain or loss will be recognized by the
shareholders of the Company with respect to shares of Macatawa Common Stock they
receive in exchange for all of their shares of the Company’s Common Stock, but
such shareholder will recognize gain to the extent of any cash received in lieu
of a fractional share of Macatawa Common Stock.

                (c)        The basis of the Macatawa Common Stock to be received
by shareholders of the Company will, in each instance, be the same as the basis
of the respective shares of the Company Common Stock surrendered in exchange
therefor.

13

--------------------------------------------------------------------------------



                (d)        The holding period of the Macatawa Common Stock
received by shareholders of the Company will, in each instance, include the
period during which the Company Common Stock surrendered in exchange therefor
was held, provided that the Company Common Stock was, in each instance, held as
a capital asset in the hands of the shareholder of the Company at the Effective
Time of the Merger.


ARTICLE VI
CONDITIONS OF MACATAWA

        The obligations of Macatawa under this Agreement are subject to the
satisfaction (or waiver by Macatawa) on or prior to the Closing Date of each
condition in this Article VI.

        6.1       Accuracy of Representations.  All of Shareholder’s
representations and warranties in this Agreement shall have been accurate in all
material respects as of the date of this Agreement and shall be accurate in all
material respects as of the Closing Date as if made on the Closing Date.

        6.2       Shareholder’s Performance.   All of the covenants and
obligations that Shareholder is required to perform or to comply with pursuant
to this Agreement at or prior to the Closing must have been duly performed and
complied with in all material respects.

        6.3       Consents to Assignment.   The parties shall have obtained (a)
consents to the assignment of all investment adviser contracts of Company,
excluding the Assigned Investment Adviser Contracts (the “Investment Adviser
Contracts”), to Macatawa incorporating such amendments to the Investment Adviser
Contracts as may be deemed necessary by Macatawa in its sole discretion; or (b)
new investment adviser contracts by and between Macatawa and each client of
Company who is a party to an Investment Adviser Contract, in such form as is
acceptable to Macatawa in its sole discretion.

        6.4       No Proceedings.   Since the Signing Date, there must not have
been commenced or threatened against Company or Shareholder, any proceeding (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated hereunder, or (b) that may have the
effect of preventing, delaying or making illegal any of the transactions
contemplated hereunder.

        6.5       No Material Adverse Changes.   There shall not have been any
material change or event having (or likely in the future to have) a material
adverse effect on the business of Company, the assets or liabilities of Company
or Company’s prospects or financial condition occurring prior to the Closing
Date, each determined by Macatawa in its sole discretion.


ARTICLE VII
TERMINATION

        7.1       Termination Events.   This Agreement may, by notice given
prior to or at the Closing, be terminated:

14

--------------------------------------------------------------------------------



                (a)        by either Macatawa or Shareholder if a material
breach of any provision of this Agreement has been committed by the other party
and such breach has not been waived or cured within thirty (30) days of written
notice from the other party (or, in the case of a breach not reasonably able to
be cured within such thirty (30) day period, within such longer period of time
as is reasonably necessary to cure such breach as long as the breaching party is
acting with reasonable diligence to seek to cure the breach);

                (b)        by Macatawa if any of the conditions in Article VI
has not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Macatawa
to comply with its obligations under this Agreement or an act of bad faith by
the Macatawa) and Macatawa has not waived such condition on or before the
Closing Date;

                (c)        by mutual written consent of Macatawa and
Shareholder; or

                (d)        by either Macatawa or Shareholder if the Closing has
not occurred (other than through the failure of any party seeking to terminate
this Agreement to comply fully with its obligations under this Agreement or an
act of bad faith by such party) on or before January 31, 2007 or such later date
as the parties may agree upon in writing.

        7.2       Effect of Termination.   If this Agreement is terminated
pursuant to Section 7.1 of this Agreement, all further obligations of the
parties under this Agreement will terminate, except that the following
provisions will survive: Section 3.2, Article VIII and Article IX. Additionally,
a termination of this Agreement shall not preclude any party from making a claim
against the other party for breach of this Agreement.


ARTICLE VIII
INDEMNIFICATION

        8.1       Shareholder.   Shareholder agrees to indemnify and hold
Macatawa harmless from and against the following:

                (a)        Any and all damages, losses, claims, expenses or
deficiencies incurred by Macatawa or Company and resulting from any
misrepresentation, breach or inaccuracy of any representation or warranty of
Shareholder contained in this Agreement or made in connection with the
transactions contemplated hereby, or breach or non-fulfillment by Shareholder of
any term or covenant of this Agreement.

                (b)        Any liability of Company not reflected in the
Financial Statements which is asserted against Macatawa or Company or any of the
Company Stock, and any other claims against Macatawa, Company or any of the
Company Stock arising out of the transactions contemplated in this Agreement or
the actions or omissions of Shareholder or Company prior to the Effective Time.

15

--------------------------------------------------------------------------------



                (c)        The cost of perfecting good and marketable title to
the Company Stock and the amount of any undisclosed Lien or encumbrance related
to Company or any of its assets existing at the Effective Time.

                (d)        Any and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses (including reasonable attorneys’
fees) incident to the foregoing.

The amounts payable by Shareholder under this Article VIII shall be reduced by
any and all amounts recovered by Macatawa under any insurance policies related
to the matter.

        8.2       Right to Offset.  Macatawa shall have the right to offset and
setoff any amounts to which Macatawa is entitled to be indemnified against by
Shareholder pursuant to the indemnification provisions of this Article VI or
otherwise against any amounts which are to be paid or which are owed by Macatawa
to Shareholder; including, without limitation, the Merger Consideration.


ARTICLE IX
MISCELLANEOUS

        9.1       Expenses.  Except as otherwise expressly provided in this
Agreement, each party shall pay all of their respective costs and expenses
incident to its negotiation, preparation and performance of this Agreement and
all transactions contemplated in this Agreement, including, but not limited to,
the fees, expenses and disbursements of its counsel and accountants. Shareholder
shall be responsible for all fees and expenses of legal counsel and other
advisors and consultants to the Company incurred in connection with this
transaction.

        9.2       Counterparts.  This Agreement may be executed in one more
counterparts, each of which shall be considered an original counterpart, and
shall become a binding agreement when each party shall have executed one
counterpart and delivered it to the other parties.

        9.3       Schedules and Exhibits.  The Disclosure Schedule referred to
in this Agreement shall be construed with and as an integral part of this
Agreement to the same extent as if set forth verbatim herein.

        9.4       Interpretation.  All definitions in this Agreement shall apply
equally to both the singular and plural forms of the terms defined. Wherever the
context may require, any pronoun used in this Agreement shall include the
corresponding masculine, feminine and neuter forms. As used in this Agreement,
the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “but not limited to.” As used in this Agreement, the terms
“herein,” “hereof,” and “hereunder” shall refer to this Agreement in its
entirety. Any references in this Agreement to “Sections” or “Articles” shall,
unless otherwise specified, refer to Sections or Articles, respectively, of this
Agreement.

        9.5       Applicable Law.  The terms and conditions of this Agreement
shall be governed, construed, interpreted and enforced in accordance with the
domestic laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

16

--------------------------------------------------------------------------------



        9.6       Successors and Assigns.   This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
lawful assigns. No party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other parties; provided,
however that Macatawa may assign any or all of its rights and obligations
hereunder to any affiliate of Macatawa, without the prior written consent of
Company or Shareholder.

        9.7       Modification.  This Agreement cannot be amended, altered or
modified, unless done so in a writing, signed by a duly authorized
representative of the party against whom such modification is sought to be
enforced.

        9.8       Waiver.  No provision of this Agreement shall be waived by a
party hereto, unless such waiver is in a writing, signed by a duly authorized
representative of the party against whom such waiver is sought to be enforced. A
waiver by a party of any breach or failure to comply with any provision of this
Agreement by another party shall not be construed as or constitute a continuing
waiver of such provision or a waiver of any other breach of or failure to comply
with any other provision of this Agreement.

        9.9       Severability.   The parties believe that every provision of
this Agreement is effective and valid under applicable law, and whenever
possible, each provision of this Agreement shall be interpreted in such a manner
as to be effective and valid. If any provision of this Agreement is held, in
whole or in part, to be invalid, the remainder of such provision and this
Agreement shall remain in full force and effect, with the offensive term or
condition being stricken to the extent necessary to comply with any conflicting
law.

        9.10       Entire Agreement.   This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement. The provisions of this Agreement shall supersede all contemporaneous
oral agreements, communications and understandings and all prior oral and
written communications, agreements and understandings between the parties with
respect to the subject matter of this Agreement.

        9.11       Notices.  All notices and demands required or permitted by
this Agreement shall be in writing. All notices, demands and payments required
or permitted by this Agreement shall be deemed properly made (a) upon personal
delivery to the relevant address set forth on the first page of this Agreement
or set forth below or such other relevant address as may be specified in writing
by the relevant party, or (b) upon deposit in the United States mail, registered
or certified mail, or with a recognized overnight courier, postage prepaid,
addressed to the relevant address set forth on the first page of this Agreement
or set forth below or such other relevant address as may be specified in writing
by the relevant party. Proof of sending any notice, demand or payment shall be
the responsibility of the sender.

        9.12       Headings.   The headings used herein have been used for the
convenience of the parties and are not to be used in construing this Agreement.

17

--------------------------------------------------------------------------------



        9.13       Legal Representation.  Varnum, Riddering, Schmidt & Howlett
LLP has represented Macatawa and not Smith or Company with respect to this
Agreement. Smith and Company have consulted with their own independent legal
counsel.

        9.14       Survival.  All statements contained in any certificate,
instrument or document delivered by or on behalf of any party pursuant to this
Agreement or in connection with the transactions contemplated hereby shall be
deemed representations and warranties by the party making them. The parties
agree that all representations and warranties made in connection with the
transactions contemplated by this Agreement shall survive indefinitely the
Merger and any investigation made at any time by or on behalf of any party
hereto.

[SIGNATURE PAGE FOLLOWS]

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the Signing Date.

MACATAWA:

MACATAWA BANK CORPORATION


By: /s/ Philip J. Koning
      ——————————————
      Philip J. Koning
      Its President


COMPANY:

BENJ. A SMITH & ASSOCIATES, LTD.


By: /s/ Benj. A. Smith, III
      ——————————————
      Benj. A. Smith, III
      Its: President


SHAREHOLDER:


By: /s/ Benj. A. Smith, III
      ——————————————
      Benj. A. Smith, III


19